Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/9/2020 have been fully considered but are not persuasive. As discussed below, the Section 101 rejection is respectfully maintained. 
Initially, regarding Step 2A, Prong 1, Applicant presents the amended limitations in combination with prior limitations. (Page 10.) Applicant suggests that the amendment removes the claim from the “mental process” grouping of abstract ideas. (Page 10.) Specifically, Applicant argument on Page 11 is reproduced below:

    PNG
    media_image1.png
    278
    714
    media_image1.png
    Greyscale

This argument is presented to remove the claims from the Mental Process grouping of abstract ideas under Step 2A, Prong 1. However, and as explained in past, respectfully, nothing precludes a human-being from observing exercises and measuring load. For example, a personal trainer could generate a composition with a higher score than a first composition, while lowering load (reducing weight.) Similarly, nothing precludes this personal trainer from recording load values using pencil and paper. Moreover, to the extent Applicant might be arguing that a computer is required, (i.e., that a human is 
Regarding Step 2A, Prong 2 and Step 2B, Applicant’s argument is presented in 2 sections on Pages 11-12, with the arguments reproduced and addressed below:  

    PNG
    media_image2.png
    384
    682
    media_image2.png
    Greyscale

Be that as it may, hardware components including memory and the computing device that enables the generation of the performance composition is tantamount to merely applying the mental process using a computer and memory. This is discussed in more detail below where Applicant’s next argument is addressed: 

    PNG
    media_image3.png
    107
    621
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    218
    640
    media_image4.png
    Greyscale

Examiner must again respectfully disagree that the amendments satisfy the prong 2 considerations. The measurement device 10 is disclosed in the Specifications as “an example of a computer such as a server, a tablet terminal, a smart phone or the like…” (¶ 27). The measurement device (and computing elements using to apply the abstract idea) are thus indistinguishable from general purpose computing elements. As the case law has made clear, limitations indicative of integration into a practical application have to improve the functioning of a computer, or to any technology or technical field. Here, in contrast, the computer makes calculations in lieu of a user manually making calculations either in their mind or using pencil and paper. Therefore, the rejection is respectfully maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus, process and CRM categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that independent Claims 6 & 11 mirror Claim 1 but being drawn to different statutory categories. 
“A generation device comprising: a memory; and a processor coupled to the memory and configured to: receive first performance composition including a plurality of skills; refer to load information representing a load on each body part when a skill is performed and calculate a load value indicating a total of the load applied to a performer who performs the first performance composition; refer to scoring rules that stipulate scores based on difficulty of skills and calculate a performance score indicating a total of scores of the plurality of skills included in the first performance composition; and based on the load information and the scoring rules, generate second performance composition according to performance rules that stipulate composition of the skills, the second performance composition leading to a second performance score higher than the first performance score and being able to perform a second load value lower than the first load value, wherein, the second load value indicating a total of the load applied to the performer who performs the second performance composition, and the second performance score indicating a total of scores of a plurality of skills included in the second performance composition. 


The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, “Mental Processes”, concepts performed in the human mind, including an observation, evaluation, judgment, opinion. Here, the claimed invention can be performed by a human being observing a person engaged in exercising, whether using body-weight exercises or weighted exercises, e.g., a personal trainer observing a client training and making recommendations. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including a memory, processor and CRM.  
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the mental process. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Applicant is referred again to the Crowley reference (US 2012/0029666) showing conventionality of generic computing devices to measure physical training events, (e.g., ¶¶ 199, 203.) Moreover, since Applicant did not contest the prior Official Notice, it is now 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation of a mental process. 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715